Citation Nr: 1716342	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neurological disorder to the left lower side of the face and lip, to include as secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.

2.  Entitlement to an increased rating greater than 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 9, 1976 to December 21, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an April 2013 rating decision, the disability evaluation for status post fracture right body of mandible loss of teeth 30 and 31 was increased to 10 percent effective February 28, 2008.  The United States Court of Appeals for Veterans Claims ("the Court") held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the matter of the evaluation remained in appellate status.

In May 2015, the Board remanded the claim to the AOJ for further development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate that a neurological disorder to the left lower side of the face and lip is related to active service or any incident therein, or that it was proximately due to or aggravated by service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.

2.  The Veteran's service-connected status post fracture of the right body of the mandible with loss of teeth 30 and 31 is manifested by loss of less than one-half of the ramus, with only unilateral involvement and not encompassing any loss of continuity, but the disability does not encompass bilateral loss of less than half of the ramus substance but not involving loss of continuity or unilateral loss of half or more of the ramus without involvement of temporomandibular articulation.


CONCLUSIONS OF LAW

1.  A neurological disorder to the left lower side of the face and lip was not incurred in or aggravated by service and is not secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31 have not been met.  38 U.S.C.A. § 1155 (West); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9907 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Letters dated in April 2008 and July 2008 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs) and post service VA treatment records; provided the Veteran VA medical examinations in August 2008, November 2012, February 2013, July 2015, and November 2015; and obtained a VA medical opinion in September 2015 to determine the nature and etiology of the Veteran's claimed disability.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Legal Standards

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

The Veteran seeks service connection for a neurological disorder to the lower left side of the face and lip, to include as secondary to service-connected status post mandibular division of cranial nerve V.

The Veteran was afforded a VA examination in August 2008.  The examiner provided a diagnosis of status post fracture of the right mandible due to a gunshot wound and listed the problem associated with the diagnosis as right face and left neck scars.  The examiner also provided a diagnosis of status post fracture of the right jaw by gunshot wound and listed the problem associated with the diagnosis as sore right jaw and right cheek numbness.  The examiner noted that x-ray results displayed well developed maxilla and mandible with teeth 30 and 31 missing and area of bone missing on the right mandible.

The Veteran underwent a subsequent VA examination in February 2013.  The VA examiner completed the Disability Benefits Questionnaire (DBQ) for neuro cranial nerves.  The examiner provided a diagnosis for trigeminal nerve neuritis to right lip/chin and service-connected partial paralysis of 11th cranial nerve.  The Veteran reported that he has had residual numbness and tingling to the right lower lip and chin since gunshot wound injury.  The examiner noted there was no impact on speech, chewing or swallowing.  The examiner further noted that the Veteran is service-connected for disability of the 11th cranial nerve.  The examiner indicated that the cranial nerves affected by the Veteran's condition were cranial nerve V (trigeminal) and cranial nerve XI (spinal accessory).  The examiner noted that the Veteran's usual occupation since discharge from the military was machinist for 14 years, then carpenter with powers construction for 10 years.  The examiner further noted that the Veteran stated he had not worked in the past 7 to 8 years due to neck problems, due to numbness to left arm/hand.  The examiner remarked that the Veteran is service-connected for neck injury, lack of motion of cervical spine, paralysis of 11th cranial nerve, and lower jaw disability.  The examiner noted no history of injury or trauma to neck, shoulders or upper extremities since discharge from service.  The examiner opined that the Veteran's trigeminal nerve neuritis to right lip/chin (claimed as numbness and tingling lower face and lips) is at least as likely as not caused by/secondary to the gunshot wound of face/neck in military service.  The examiner noted the Veteran had a gunshot entry wound to right chin with jaw and tooth trauma.  The examiner further opined that the gunshot wound site and the numbness pattern are consistent with traumatic injury to branches of the right trigeminal nerve from the gunshot wound.  The examiner further noted that there was no report of numbness and tingling to the left side of the face and lips at time of this examination; there were no findings of numbness and tingling to left side of face at time of this examination.  The examiner noted that there is no current/chronic diagnosis of numbness and tingling to left side of face, per this examination.

Subsequent to a May 2015 Board remand, the Veteran was afforded a VA examination in July 2015.  The VA examiner diagnosed the Veteran with right facial traumatic trigeminal nerve neuritis.  The examiner did not render a diagnosis for a condition of the left side.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's neurological disorder to the left lower side of the face and lip is related to his active military service.  The examiner stated "This veteran has no complaints or history of left sided facial numbness.  Therefore, it is less likely than not that the trigeminal neuralgia of the left face is caused or aggravated by the gunshot wound to the right side of the face."

The Veteran underwent a VA examination in November 2015.  The examiner completed the DBQ for cranial nerve conditions.  The examiner noted moderate intermittent pain, mild dull pain, mild paresthesias, severe numbness lower face, difficulty chewing, and mild decreased salivation on the right side affecting cranial nerves V and XI.  Muscle strength testing was noted as normal for cranial nerve V, VII upper portion of face, VII lower portion of face, IX, X, XI, and XII for right and left.  Sensory examination revealed normal results in all areas except the lower face right, which revealed absent.  The cranial nerve V (trigeminal) right was noted as incomplete, moderate paralysis and the left was noted as not affected.  Cranial nerve XI (spinal accessory) was noted as not affected.  The examiner noted that the Veteran has numbness in the left hand in a distribution which involves the whole palmar surface of the hand per patient report on initial evaluation, appears worst in median nerve distribution.  The examiner further noted that the Veteran reported having had some numbness in the hand since the initial injury.  The examiner further noted that it does have a positional component and is worse at times such as driving, talking on the phone, and will be transiently present when he wakes at night.  The Veteran was advised by the examiner to follow-up with his PCP regarding evaluation for possible additional contributing factors such as carpal tunnel syndrome.  The examiner noted these are not in a cranial nerve distribution, or a result of cranial nerve V or cranial nerve XI pathology.  The examiner further noted the Veteran the Veteran has bilateral Dupuytren's contractures, which were not noted in the STRs and are not related to his gunshot wound.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a veteran seeking disability benefits must establish ... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Although the Veteran made complaints regarding the left lower side of the face and lip, on the objective examinations, he did not repeat these complaints and the examiners consistently found no symptoms and no underlying disability in this area.

The Board attaches significant probative value to medical opinions as they are well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiners based the opinions on a review of record, on the Veteran's history as recounted by her and as shown in the record, plus on personal examination of the Veteran.  Hence, there were multiple supporting bases of the opinions.

The Board finds that these medical opinions are more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  Moreover, although the Veteran is competent to report symptoms such as numbness, he did not report those symptoms on the examinations; thus there is inconsistency in that regard.  Moreover, there is countervailing medical comment as noted, that there is no underlying pathology.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted on a direct or secondary basis.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Disability Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DC) 9900-9916.

Loss of less than one-half of the substance of the ramus, not involving loss of continuity, is evaluated under DC 9907.  A 10 percent rating is for assignment for loss of less than half of the ramus unilaterally; bilateral loss of less than half of the ramus substance but not involving loss of continuity or unilateral loss of half or more of the ramus without involvement of temporomandibular articulation warrants a 20 percent rating.

The Veteran underwent a VA examination in November 2012.  The examiner conducted the examination using the Disability Benefits Questionnaire (DBQ) for Temporomandibular Joint (TMJ) conditions.  The examiner noted the Veteran has a TMJ condition diagnosed as TMJ disorder.  The examiner further noted that the Veteran was accidentally shot in service and the bullet fractured his right mandible and destroyed at least two teeth on the mandibular right.  Since that time, the Veteran reported pain in the right TMJ and jaw as well as headaches.  He also reported numbness in the area of the bullet entry and lip.  At the time of examination, the Veteran did not report any flare-ups that impact the function of the temporomandibular joint.  During the examination, the Veteran underwent repetitive use testing times 3.  The initial range of motion (ROM) for lateral excursion was noted as greater than 4mm with no objective evidence of painful motion.  The initial ROM for inter-incisal distance was measured at 31 to 40 mm with painful motion beginning at 31 to 40 mm.  Post-test ROM for lateral excursion after a minimum of 3 repetitions was measured at greater than 4mm.  Post-test ROM for inter-incisal distance was measured at 31 to 40 mm.  The examiner noted that the Veteran had functional loss or functional impairment of TMJ and that he had less movement than normal and pain on movement on both sides after repetitive use.  The examiner noted the Veteran had clicking or crepitation of joints or soft tissues and localized tenderness or pain on palpation of joints or soft tissues of either TMJ on both sides.  The examiner further noted the Veteran had scars related to the treatment of his gunshot wound, but that they were not painful or unstable.  The examiner noted that the Veteran reported anesthesia from the bullet entry site which is inferior to the right commissure of the mouth to the midline of the lower lip.  The examiner noted no degenerative or traumatic arthritis was present.  The examiner noted that the Veteran's temporomandibular joint condition did not impact his ability to work.

Subsequent to a May 2015 Board remand, the Veteran was afforded a VA examination in July 2015.  The VA examiner provided a diagnosis of limitation of motion of the temporomandibular joint due to causes other than TMJ disorder.  The examiner noted the inter-incisal range from 31 to 40 millimeters and painful motion of the jaw.  The examiner further noted an additional symptom of range of lateral excursion greater than 4 millimeters.

A VA medical opinion was obtained in September 2015 to address conflicting medical evidence.  The examiner opined that the Veteran has not lost any part of the mandible or mandibular ramus in the area of the gunshot wound.  The examiner noted documented in the dental record immediately following the gunshot injury, tooth #32 (wisdom tooth) was noted to be mobile and had a poor prognosis for retention.  The tooth was subsequently removed at some point in the future (not documented when this occurred), however was more likely than not secondary to the injury.

The RO then increased the disability rating to 10 percent based on the ramus condition resulting in loss of less than half of the ramus unilaterally under DC 9907.

A rating in excess of 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31 is not warranted because the Veteran's service-connected status post fracture of the right body of the mandible with loss of teeth 30 and 31 is manifested by loss of less than one-half of the ramus, with only unilateral involvement and not encompassing any loss of continuity.  The Veteran does not have bilateral loss of less than half of the ramus substance but not involving loss of continuity or unilateral loss of half or more of the ramus without involvement of temporomandibular articulation.  The Veteran's complaints per 38 C.F.R. § 4.25 are considered within the already assigned compensable rating.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against an increased rating.

Extraschedular Consideration

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected status post fracture of the right body of the mandible with loss of teeth 30 and 31 are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate. See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Thus, the Board finds that the status post fracture of the right body of the mandible with loss of teeth 30 and 31 

is not so exceptional or unusual to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Service connection for a neurological disorder to the left lower side of the face and lip, to include as secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V, is denied.

An increased rating greater than 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


